Citation Nr: 0301464	
Decision Date: 01/27/03    Archive Date: 02/04/03	

DOCKET NO.  02-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether nonservice-connected pension benefits were 
properly terminated effective from November 1, 2001.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from September 1967 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision 
issued by the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) which found that the 
veteran's nonservice-connected pension benefits should be 
terminated because the veteran was employable.  The 
veteran requested that his appeal be advanced on the 
docket, and his request was granted.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
equitable disposition of the appeal has been requested or 
obtained.  

2.  The hearing officer's decision of March 1993 found 
that the veteran had nonservice-connected disabilities 
which rendered him permanently and totally disabled from 
any gainful employment, on an extraschedular basis finding 
that these disabilities caused marked interference with 
employment.  

3.  The evidence does not show that the veteran's 
disabilities prevent him from obtaining substantial 
gainful employment.

3.  The veteran's current disabilities do not meet the 
schedular requirements for nonservice-connected pension.

4.  The veteran is shown, throughout the time that he has 
been in receipt of pension benefits, to have actually 
maintained gainful employment and to have maintained 
social and industrial relationships.


CONCLUSION OF LAW

Termination of nonservice-connected pension, effective 
from November 1, 2001, was warranted.  38 
U.S.C.A. §§ 1502(a), 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.344, 4.16, 4.17 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has, in 
correspondence and statements of the case, informed the 
veteran and representative of the evidence necessary to 
substantiate his pending claim.  In accordance with 
38 C.F.R. § 3.105(f) (2002), the veteran was first 
notified of a proposed termination of his pension in July 
2001 rating action and given the required 60 days for the 
presentation of additional evidence to show that pension 
benefits should be continued at their present level.  
Thereafter, the veteran's pension was terminated for the 
reasons and bases provided in the rating action now on 
appeal in October 2001.  The veteran was provided 
statements of the case discussing the laws and regulations 
applicable to pension and its termination in October 2001 
and in April 2002.  The veteran was advised by 
correspondence of evidence necessary to support his claim 
in August 2001, and was informed of evidence that VA was 
attempting to secure on his behalf in March 2002.  The 
veteran submitted several statements of private medical 
doctors, all known and available medical records of the 
veteran's treatment with VA were collected for review and 
the veteran was provided three VA examinations in March 
2002 which are adequate for rating purposes.  The veteran 
availed himself of the opportunity of presenting lay 
testimony at hearings conducted at the RO in February 2002 
and before the undersigned by video conference in November 
2002.

Finally, the Board directly contacted the veteran in 
January 2003 and informed him of the changes in law and 
regulation that resulted from the VCAA.  In addition, the 
Board provided notice of changed rating criteria 
evaluating skin disorders and intervertebral disc 
syndrome.  The veteran was again informed of the evidence 
needed to substantiate his claim.  In a facsimile received 
by the Board in January 2003, the veteran indicated that 
he had no further evidence or arguments to present 
regarding his claim.  There remains no evidence identified 
by the veteran, which has not been collected for review.  
The veteran was specifically informed of the evidence it 
was necessary for him to submit and what evidence VA would 
collect for him.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The duties to assist and notify under VCAA 
have been fully satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  

Total disability ratings may be assigned, where the 
schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of disabilities; provided, that if there is only 
such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of establishing one 60 percent 
disability or one 40 percent disability in combination, 
the following will be considered as one disability:  (1)  
Disabilities of one or both arms or legs, (2) disabilities 
resulting from a common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action 
or (5) multiple disabilities incurred as a prisoner of 
war.  38 C.F.R. § 4.16.

The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to are met and, 
in the judgment of the rating agency, such disabilities 
render the veteran unemployable.  Marginal employment 
shall not be considered substantially gainful employment.  
Marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the 
amount established as the poverty threshold for one 
purpose.  Marginal employment may also be found to exist 
in cases where employment is in a protected environment 
such as a family business or sheltered workshop.  
38 C.F.R. § 4.16.  

All veterans who are basically eligible and who are unable 
to secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent, 
shall be rated as permanently and totally disabled.  For 
the purpose of pension, the permanence and percentage 
requirements of 38 C.F.R. § 4.16 is a prerequisite.  When 
the percentage requirements are met, and the disabilities 
involved are of a permanent nature, a rating of permanent 
and total disability will be assigned if the veteran is 
found to be unable to secure and follow substantially 
gainful employment by reason of such disability.  Claims 
of veteran's who fail to meet the percentage standards but 
who meet the basic entitlement criteria and are 
unemployable will be referred by the rating board to the 
adjudication officer under § 3.321(b)(2).  38 
U.S.C.A. § 1502(a); 38 C.F.R. § 4.17.  

Where the evidence of record establishes that a claimant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards 
of the rating schedule, but is found to be unemployable by 
reason of his disabilities, age, occupational background, 
and other related factors, an adjudication officer is 
authorized to approve, on an extraschedular basis, a 
permanent and total disability rating for pension 
purposes.  38 C.F.R. § 3.321(b)(2).  



Factual Background

The veteran was initially granted nonservice-connected 
pension in a hearing officer's decision issued in March 
1993.  Pension had been initially denied.  The hearing 
officer's decision discussed the veteran's recent history 
of having last worked in March 1991 as a truck driver.  
Following this, he had been assaulted and struck on the 
head and his ankle was broken.  The veteran was diagnosed 
with a subdural hematoma that was evacuated via bur holes.  
The veteran had hypertension which was controlled with 
medication.  He complained of pain on prolonged walking 
and standing with occasional swelling of the ankle which 
was fixed with a screw.  Clinical examination found no 
objective evidence of focal neurological deficits related 
to the veteran's head trauma, although the veteran had 
multiple neurological complaints which he related to his 
head injury.  These included headaches, dizziness and 
weakness, but headaches were found compatible with tension 
headaches and dizziness was possibly related to 
antihypertension medication.  Although there were 
complaints, there was no clear medical history of 
seizures.  Mild distal sensory polyneuropathy was noted 
which could be secondary to Dilantin prescribed for 
epilepsy.  The veteran was noted to be a high school 
graduate with one year of college and with training as a 
vehicle mechanic and truck driver.  

The hearing officer decided that the veteran's medical 
condition warranted 10 percent evaluations each for 
hypertension, postoperative subdural hematoma, and 
peripheral neuropathy of the left and right legs.  The 
postoperative left ankle fracture warranted a 
noncompensable evaluation.  The combined evaluation was 
reported as 40 percent.  (However, this combined 
evaluation was erroneous in that four 10 percent 
evaluations, in accordance with 38 C.F.R. § 4.25, Table I, 
combine to a 30 percent evaluation.)  The hearing officer 
found that although the veteran failed to meet the 
schedular criteria required for a permanent and total 
evaluation for pension, an extraschedular evaluation was 
warranted in accordance with 38 C.F.R. § 3.321(b)(2).  

Thereafter, the veteran was paid pension over the ensuring 
years.  The claims folder reveals, however, that the 
veteran had earnings throughout the 1990's and that he 
occasionally failed to report these earnings in a timely 
manner which resulted in overpayments of pension and the 
creation of overpayment debts which were charged to the 
veteran.  Some debts were waived, pursuant to the 
veteran's request, and others not.  Evidence submitted by 
the veteran shows that he had received earned income from 
1994 to 1998. 

Following the veteran's injuries in 1991, he reported 
working for VA as a volunteer.  The veteran is shown to 
have worked with a company called Pacesetter steadily from 
January through May 1997, and again worked for this 
company from January through July 1998.  In October 2000, 
the veteran reported working for a cab delivery service, 
which he commenced in September 1999, earning a monthly 
gross income of $2,880.  However, he claimed that he also 
had (exactly) $2,880 in monthly deductions, including 
gasoline and automobile lease, from this employment.  The 
veteran's gross reported income for the year 2000 while 
working as a taxi driver was $35,576.  However, he claimed 
expenses of $26,000 for lease of the taxi and $9,000 in 
fuel for the taxi with a net operating loss for the year 
of $770.  Additional evidence substantiating this gross 
income (daily reports) also indicated that the veteran 
worked essentially on a full-time basis in the year 2000.  

In July 2001, the RO issued a rating action purposing that 
the veteran's pension benefits be terminated and he was 
notified.  This action was taken not on the basis that the 
veteran had sustained any particular improvement in his 
overall level of disability, but was based upon the fact 
of his demonstrated ability to obtain and maintain gainful 
employment.  His full-time work on an almost daily basis 
in the year 2000 demonstrated that he was not permanently 
and totally disabled from working.  The veteran was 
provided 60 days to submit any evidence or argument he 
might have in response to the proposed termination of 
pension.  In October 2001, the RO took action to terminate 
pension effective in November 2001.  

In January 2002, the veteran, through his representative, 
submitted a notice of disagreement that disputed the 
veteran's reported receipt of income of $35,000 for the 
year 2000.  It was argued that expenses actually resulted 
in a net loss for the year.  It was argued that he 
continued to suffer from essentially the same impairments 
that affected him in 1993.  At a hearing conducted in May 
2001, it was reported that the veteran drove a cab with a 
gross monthly income of $2,880, but that operating the cab 
involved significant expenses, mostly from cab lease and 
for gasoline, and that income and expenses were 
approximately equal.  It was also reported that about the 
time the veteran estimated that he had made enough to 
cover his expenses for the week, "he stops trying to drive 
anymore."  The veteran explained that he needed the cab 
for transportation.  He needed it for his ministry.  It 
was reported that the veteran had been receiving medical 
treatment at a private mental health facility.  

The RO subsequently took action to obtain records of the 
veteran's mental health treatment and requested that he 
provide sufficient information so that these records could 
be collected.  The representative later responded that the 
veteran had never received mental health treatment at this 
facility.  It was reported that the veteran was confused 
during the hearing and although he had visited this 
facility he had never been treated there.  

In February 2002, the veteran testified at another hearing 
at the RO.  At that time, the veteran again argued that 
practically all income earned from operating a taxi was 
absorbed by expenses of that employment.  He argued that 
the purpose of operating the taxi was to provide himself 
transportation because he was in the ministry and he used 
the car in his own pursuits after carrying sufficient 
fares to pay his expenses.  He said he rarely assisted 
fares with their luggage or other belongings.  The veteran 
reported having hypertension and taking medication for 
that problem.  He reported having arthritis in his right 
knee and a screw in his left ankle.  He complained of 
having a stiff neck.  He reported being fired from his VA 
volunteer service work because he had an argument with his 
manager.  He reported being hyperactive since the time of 
his subdural hematoma.  The veteran reported that he 
worked on the average of 3 to 5 days' weekly driving a 
cab.  

There is little evidence demonstrating ongoing care or 
treatment for the veteran's claimed disabilities.  There 
is evidence of the veteran routinely receiving medication 
for hypertension and there is on file a statement from a 
private physician indicating that the veteran was under 
his care for hypertension "which is under good control."  
There are also records indicating that the veteran 
reportedly has diabetes which is controlled by diet 
without insulin.  A VA X-ray study of the veteran's right 
knee showed no bone or joint abnormality and the 
impression was "normal."  X-ray of the veteran's left 
ankle revealed orthopedic fixation from prior surgery.  
X-ray studies of the lumbosacral spine revealed 
degenerative joint disease with narrowing at L4-L5 and L5-
S1, but no herniated disc was identified.  A CT scan of 
the veteran's brain showed no areas of abnormal density or 
mass effect.  Previous bur holes were noted but the 
impression was a "normal brain."  An MRI of the cervical 
spine revealed normal cervical lordosis.  There was 
degenerative disc disease from C4 through C7, but no 
spinal stenosis or cord compression, and no abnormality of 
the conus.  More recent VA outpatient treatment records in 
1999 and 2000 indicate that the veteran reported having no 
headaches, dizziness, or lightheadedness or blurred 
vision.  On several occasions, he reported that he did not 
take his blood pressure medication and he was informed of 
the need to take this medication daily as directed.  A 
patient education and evaluation was conducted and records 
indicate that there were no barriers to learning.  

In March 2002, the veteran was provided a series of VA 
examinations in conjunction with his appeal of pension 
termination.  A general medical examination noted review 
of the veteran's treatment records.  The veteran reported 
working for the City of New York in park maintenance 
following service and later in a VA cafeteria.  He had 
most recently worked as a cabdriver.  He reported that he 
had not worked since 2000, but the examiner indicated 
"there are some conflicting statements in the electronic 
progress notes."  The veteran reported that his biggest 
health problems were diabetes and hypertension.  When 
asked about a spinal condition, the veteran reported that 
his low back hurt after he stood or sat for a lengthy 
period.  The veteran also reported that he urinated often.  
When asked about a mental condition, the veteran reported 
that he got hyperactive and that people "rub me the wrong 
way when I work at a job."  This physician identified four 
blood sugar analyses done since 1999.  He reported that 
the veteran was principally seen for arthralgia of the 
knee, acne, obesity, hypertension, keloid scar, seborrheic 
dermatitis and diet-controlled diabetes.  Physical 
examination revealed the veteran to be in no acute 
distress.  The chest and lungs were clear without rales or 
wheezes, and the heart had a regular rate and rhythm 
without murmurs or rubs.  The pedal pulses were equal and 
the left ankle had some swelling.  The physician 
concluded, based on examination and review of records, 
that he was unable to confirm the diagnosis of diabetes 
mellitus based upon the criteria of the American Diabetic 
Association.  The veteran had hypertension and used 
medication therefor.  

In March 2002, the veteran was provided a psychiatric 
examination.  This included review of the veteran's local 
medical records and examination of the claims folder.  The 
veteran reported having to urinate frequently, weakness in 
the hands, difficulty standing on his feet for prolonged 
periods and problems with irritability.  He said he had 
been fired from jobs because of getting into fights.  In 
the past, he had owned his own truck and was self-
employed.  He denied having received any form of 
psychiatric treatment in the past and that he had used a 
local mental health facility for homeless individuals for 
their shower and other facilities.  The veteran worked for 
the City of New York in the Parks Department until 1979 
when he lost his job because he got into a fight.  
Presently, in addition to driving a taxi on a part-time 
basis, the veteran remained fairly active in several 
social organizations.  He worked with his neighborhood 
civic club using the taxi to transport people and to run 
errands, and he was also active with the church and used 
his taxi to transport members of the church.  He reported 
getting depressed at times, particularly when he lost his 
income from VA pension and when he was asked to stop 
preaching by his church.  He reported difficulty 
remembering whether he had taken his medication but 
otherwise denied any sort of memory problems.  He denied 
any sort of manic symptoms of racing thoughts or 
grandiosity or increased energy.  He reported no psychotic 
symptoms, hallucinations, delusions, ideas of reference 
and he denied any significant anxiety symptoms, but 
indicated that he did avoid riding the bus because of what 
had happened to him in the past.  He did not report any 
sort of intrusive memories of the time when he was 
attacked on the bus and did not report any nightmares 
related to this.  His general fund of information was 
good, his insight was fair, and his judgment was good.  
The assessment was an anxiety disorder, not otherwise 
specified, and the veteran was competent to manage funds.  
There was insufficient evidence to support a diagnosis of 
PTSD but the physician said that the veteran did seem to 
be impaired in his ability to maintain successful 
employment by his irritability and problems with anger 
control.  This physician also wrote that while the veteran 
did not gain significant income as a taxi driver he did 
appear to gain some benefits from this job in terms of 
having access to transportation and having his meals 
included among his expenses.  

The veteran was provided a VA orthopedic examination in 
March 2002.  He used no crutches, braces, canes or other 
assistive devices.  He related a gradual progression of 
the low back dating back to approximately 1991, but 
recalled no history of injury to the back.  He complained 
of "intermittent symptoms" and stated that his back was 
better with activity and he denied any radicular symptoms.  
He walked with a normal gait.  He was 5 feet 5 inches tall 
and weighed 200 pounds.  Range of motion of the lumbar 
spine was limited by his "body habitus" to about 40 
degrees of flexion, 10 degrees of extension, and 10 
degrees of right and left side bending.  Heel and toe 
walking was compromised by the left ankle fracture.  His 
neurologic evaluation revealed physiologic and symmetrical 
reflexes, strength and sensation in both lower 
extremities, internal and external rotation of the hips 
were within normal limits, pulses were within normal 
limits, and straight leg raising was negative.  Calf 
circumferences were 38 centimeters right, and 39 
centimeters left.  X-ray studies of the lumbar spine 
revealed multilevel, mild to moderate degenerative 
changes, notably in the lower portion.  The impression was 
lumbar spondylosis.  His physician wrote that he found "no 
orthopedic reason for the veteran not to be able to obtain 
and sustain gainful employment."  However, the veteran 
would be limited in lifting, bending, pushing and pulling 
activities.  

The veteran testified via video conference hearing with 
the undersigned in November 2002.  He reported that he had 
not medically improved since the time that pension was 
initially approved.  He again reported that he only worked 
driving a taxi to provide himself with transportation and 
indicated that he did not earn much profit from this 
employment.  He said that he eventually quit driving a cab 
because he ended up owing more money than he made.  The 
veteran's spouse had recently been awarded Social Security 
disability benefits, but not the veteran.  He reported 
that his arthritis "comes and goes."  He said his knees 
made it difficult for him to walk.  He said his 
postoperative left ankle fracture "sometimes" hurt and 
that sometimes he could not stay on his feet a long time.  
He said he sometimes felt dizzy and had a weakness in his 
legs.  He complained of having to urinate frequently.  


Analysis

When the veteran was initially awarded pension it was on 
the stated basis that he had nonservice-connected 
disabilities of hypertension, residuals of subdural 
hematoma, and peripheral neuropathy of the right and left 
legs, each evaluated at 10 percent.  The hearing officer 
stated that this amounted to a 40 percent combined 
evaluation, although the proper application of 38 C.F.R. 
§ 4.25, Table I, would have provided a 30 percent combined 
disability evaluation.  The veteran did not meet the 
schedular criteria for permanent and total disability at 
38 C.F.R. §§ 4.16 and 4.17, but that hearing officer found 
that pension was warranted on an extraschedular basis, in 
consideration of the veteran's combined disability, age, 
occupational background and other related factors.  

The Board has considered all of the medical evidence on 
file including VA outpatient treatment records, private 
outpatient treatment records, statements the veteran has 
submitted from private physicians, and multiple VA 
examinations and diagnostic studies.  Based upon these 
records, the Board finds, consistent with the initial 
award of pension, that the veteran is entitled to a 10 
percent evaluation for hypertension on the basis of 
consistent blood pressure readings and clear evidence that 
he requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  There are no diastolic 
blood pressure readings predominantly at 110 or greater or 
systolic predominantly 200 or greater sufficient to 
warrant a higher evaluation.  It is clinically noted that 
the veteran's blood pressure is well controlled on 
medication.  The veteran has often been seen for treatment 
and reported failing to take his blood pressure medication 
and any increase in disability through such failure does 
not warrant a higher evaluation.  

The veteran's degenerative joint disease of the 
lumbosacral spine warrants a 10 percent evaluation with 
characteristic pain on motion in accordance with 38 C.F.R 
§ 4.71a, Diagnostic Code 5295 and for a slight limitation 
of lumbar spine motion in accordance with Diagnostic Code 
5292.  The veteran complains of pain on use and is shown 
to have some limitation of motion but there is not 
evidence of significant limitation of motion nor any 
evidence of radicular symptoms to the lower extremities.  
There is also no clinical evidence that the veteran 
requires any significant medical treatment or medication 
for this problem nor is there clinical evidence of any 
significant flare-ups causing increased disability.  

The Board finds there is a 10 percent evaluation possibly 
warranted for the veteran's postoperative left ankle with 
insertion of a screw based upon X-ray findings of residual 
deformity of the distal tibia and fibula in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5273 for malunion 
with moderate deformity or possibly a 10 percent 
evaluation for moderate limitation of ankle motion.  There 
is no evidence of marked deformity or marked limitation of 
motion or that the ankle is fixed in any position by 
ankylosis sufficient for a higher evaluation.  

The Board finds that a 10 percent evaluation is warranted 
for anxiety disorder, not otherwise specified, as first 
and only identified in the VA psychiatric examination of 
March 2002.  The physician conducting this examination 
indicated that the veteran had some impairment in his 
ability to maintain successful employment by his 
irritability and problems with anger control.  This is 
consistent with occupational and social impairment due to 
mild or transient systems that decrease work efficiency 
during periods of significant stress.  However, it is 
noteworthy that this examination is the only indication of 
any psychiatric disability in any of the clinical evidence 
on file.  The veteran has not sought psychiatric treatment 
or psychological counseling at any time and he has never 
been provided any form of psychotropic medication.  This 
examination report also revealed that the veteran had a 
good general fund of information and good judgment and 
fair insight.  Other than difficulty remembering taking 
medication, he denied any sort of memory problems.  There 
were no manic symptoms and no psychotic symptoms or 
delusions.  There were no intrusive memories or 
nightmares.  See 38 C.F.R. § 4.130.

Unlike the initial hearing officer decision awarding 
pension, the Board finds a compensable evaluation is not 
warranted for the veteran's postoperative subdural 
hematoma.  While there was some initial discussion of 
possible seizure activity and medication prescribed 
therefor at the time of the initial injury in 1991, no 
seizures or any chronic symptoms of a post concussion 
syndrome have ever been clinically identified at any time.  
No organic brain injury or chronic injury has ever been 
identified, and a CT scan of the head in August 1995, well 
after the hematoma was reduced by bur holes and 
postoperative healing, revealed no abnormal areas of 
density and no mass effects.  There was no evidence of an 
extra-axial collection.  No abnormality was identified.  
Recent VA examinations from March 2002, have consistently 
failed to identify any neurological deficit attributable 
to the veteran's injury or subdural hematoma.  
Neurological evaluation revealed physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities, normal pulses and symmetrical musculature.  
While the veteran has routinely reported somewhat vague 
symptoms of dizziness, headache, and instability 
attributable to this injury, no clinical evidence confirms 
such symptoms are attributable to this injury.  Headaches 
and dizziness have been attributed possibly to 
hypertension and medication therefor.  The Board also 
finds, inconsistent with the initial award of pension, at 
10 percent evaluations for each of the veteran's lower 
extremities for peripheral neuropathy is also not 
warranted.  Since that initial award, no clinical evidence 
has conformed any form of peripheral neuropathy of the 
lower extremities including a significant quantity of 
outpatient treatment records and multiple VA examination 
reports.  See 38 C.F.R. § 4.124a.

The Board finds that a noncompensable evaluation is 
warranted for the veteran's claimed right knee arthralgia.  
This is consistent with a December 1994 X-ray study of the 
right knee, which showed no bone or joint abnormality 
present, and the impression was a normal knee.  There is 
no record of any ongoing treatment for the right knee.  
There were no complaints of right knee disability during 
the most recent March 2002 orthopedic examination.  The 
veteran walked with a normal gait and heel and toe walking 
were only compromised by the left ankle.  Examination of 
the lower extremities was otherwise entirely normal.  See 
38 C.F.R. § 4.71, 4.71a.

The Board finds that a noncompensable evaluation is 
warranted for claimed diabetes.  While there are notations 
and outpatient treatment records of "diet controlled" 
diabetes, there is no confirmed diagnosis of diabetes 
mellitus on file.  The most recent March 2002 VA 
examination included a review of the clinical evidence 
including a series of blood sugars done since 1999, and 
this doctor concluded that he could not confirm a 
diagnosis using the criteria of the American Diabetic 
Association.  In the absence of any confirmed diagnosis of 
diabetes, a compensable evaluation is not warranted.  The 
Board would note, however, that no higher than a 10 
percent evaluation would be warranted for diabetes that 
does not require insulin but is manageable by restricted 
diet only in accordance with 38 C.F.R. § 4.120, Diagnostic 
Code 7913.  

The Board concludes that no compensable evaluation is 
warranted for a cervical spine disability.  While an MRI 
of the cervical spine in August 1995 did identify some 
hypertrophic changes and decreased disc height at C4 
through C7, there was no spinal stenosis or cord 
compression or abnormality of the conus.  The veteran has 
only complained of an occasional stiff neck.  There is no 
clinical evidence showing ankylosis or limitation of 
motion of the cervical spine nor is there any evidence of 
upper extremity radicular symptoms attributable to the 
cervical spine.  See 38 C.F.R. § 4.71, 4.71a.

A noncompensable evaluation is also warranted for 
occasional findings of tinea pedis and sebaceous 
dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7806 
provides a noncompensable evaluation with slight if any 
exfoliation, exudation or itching if on a nonexposed 
surface or small area.  There is no clinical evidence of 
more pronounced symptoms or dermatitis involving an 
exposed surface or extensive area.  

While not including identical evaluations assigned by the 
hearing officer's decision originally granting pension in 
March 1993, the Board concludes that the veteran warrants 
10 percent evaluations for four separate disabilities 
including psychiatric, hypertension, lumbosacral spine, 
and the left ankle.  As was the case in 1993, this results 
in a combined evaluation of 30 percent (without 
application of the bilateral factor).  This does not meet 
the schedular criteria for the award of a permanent and 
total disability rating in accordance with 38 C.F.R. 
§ 4.16.  That is, there is no single disability ratable at 
60 percent or more and there is not at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  This finding, in substantial part, is 
identical with those made at the time pension was 
initially granted in 1993.  The Board notes that even if 
additional 10 percent evaluations were consider for a 
subdural hematoma and peripheral neuropathy of each leg, 
as the RO did in its rating decision of October 2001, the 
resulting evaluations would still not meet the criteria 
for the award of a permanent and total disability rating 
in accordance with 38 C.F.R. §§  4.16, 4.17.

However, contrary to the finding of the hearing officer in 
1993, the Board finds that an extraschedular allowance of 
a permanent and total disability rating for pension is not 
warranted because the veteran has, indeed, shown and 
consistently demonstrated an ability to attain and 
maintain substantially gainful employment.  While his 
income has varied, and has, on occasion, not been 
documented as very substantial, the veteran has 
demonstrated an ability to earn wages at all times and for 
each and every year since he was granted VA nonservice-
connected pension benefits.  He has served as a VA 
volunteer, worked as a laborer for periods from January 
through May 1997 and January through July 1998.  He has 
worked as a taxicab driver through the later 1990's and 
most recently in the year prior to pension termination 
worked clearly on a full-time basis in that profession for 
the year 2000.  This resulted in documented gross wages in 
excess of $50,000.  The fact that the veteran claimed 
deductions from this income that resulted in an actual 
loss for the taxable year is not dispositive.  

The veteran has argued that under the provisions of 
38 C.F.R. § 3.271(c), VA must recognize that his business 
deductions have resulted in his employment being 
considered no more than marginal.  According to 
regulation, countable income for VA purposes is gross 
income from a business, farm or profession as reduced by 
the necessary operating expenses such as cost of goods 
sold, or expenditures for rent, taxes, and upkeep, or 
costs of repairs or replacements.  The value of an 
increase in stock inventory of a business is not 
considered income.  It is the Board's finding that the 
veteran's claims of business deductions do not amount to 
necessary operating expenses, as required by the 
regulation.  That is, these expenses include such items as 
meals, entertainment, etc., which do not appear to be 
necessary for operating a taxicab.  It is also noted that 
the veteran has consistently claimed in multiple years, no 
matter what his income, that he received no net income.  
The Board finds these claims not to be credible.

The issue in this case is not one of countable income but 
rather physical and mental ability to attain and maintain 
gainful employment.  While the veteran has attempted to 
minimize his recent full-time employment as a cab driver 
as being more in the nature of an enterprise conducted 
solely for the purpose of obtaining transportation, he has 
nonetheless clearly demonstrated an ability to work in a 
substantially gainful occupation for an extended period of 
time.  Moreover, the evidence, including the veteran's own 
testimony, shows that to the extent he limited his weekly 
hours of employment to the extent necessary to pay the 
overhead cost of operating the taxi, the evidence does not 
show that his limited days and hours of employment were 
attributable to physical or mental disability but rather 
to personal choice.  While the veteran operated his taxi, 
he collected the same fares as any other individual 
engaged in the same occupation.  The veteran is also shown 
to have been actively involved working with his church and 
with local civic organizations, as well as other 
employment, throughout the 1990's.  

The veteran's initial award of pension was granted on an 
extraschedular basis.  The veteran did not then and does 
not at present meet or even nearly approximate the 
schedular criteria provided for a permanent and total 
disability evaluation.  No medical evidence on file 
supports the veteran's contention that he is physically or 
mentally unable to attain or maintain gainful employment.  
To the contrary, the most recent VA orthopedic examination 
concluded that there was no orthopedic reason for the 
veteran not to be able to obtain and sustain gainful 
employment albeit he might be limited in his ability to 
lift, bend, push and pull.  While the March 2002 VA 
psychiatric evaluation found that the veteran's ability to 
work did "seem to be impaired" by his irritability and 
problems with anger control, that report acknowledged the 
veteran's actual work history and did not conclude that 
the veteran was unable to maintain any gainful employment.  
The Board has also considered the veteran's age and 
occupational background.  He is a high school graduate 
with approximately one year of college and with training 
in automotive mechanics and/or truck driving.  A VA 
patient education assessment in May 2001 found that the 
veteran possessed no barriers to learning.

Considering all of the evidence on file, the Board finds 
that the evidence clearly and convincingly demonstrates 
that the veteran is able to attain and maintain 
substantial gainful employment and is not prohibited from 
this by reason of physical and/or mental disability.  The 
Board makes this finding, not based upon a determination 
of material improvement in the veteran's various 
disabilities.  While the Board now finds that previous 
compensable evaluations for subdural hematoma and lower 
extremity peripheral neuropathy are not warranted, there 
is additional disability, not previously identified or 
evaluated, which now warrants compensable evaluations.  
The overall degree of disability at the time of the 
initial grant of pension and at present is essentially the 
same.  To the extent that 38 C.F.R. § 3.344(a) regarding 
stabilization of disability evaluations might be 
applicable in this case, the Board finds that the clinical 
evidence, including current VA examinations, is as full 
and complete as that which pension was initially 
authorized.  

Since the initial allowance of pension was on an 
extraschedular basis, there is no necessity in this case 
that there be a finding of material improvement in the 
veteran's underlying degree of disability and, indeed 
there is no material improvement on a collective basis.  
Rather, the Board finds that the extraschedular basis for 
approval of pension, a conclusion that the veteran was 
unable to work, is no longer warranted.  The veteran has 
consistently demonstrated an ability to work and did so on 
a full-time basis in the year 2000 prior to the 
termination of his pension.  His collective physical 
disabilities have never met the schedular criteria for a 
permanent and total disability evaluation.  The veteran's 
demonstrated ability to attain and maintain gainful 
employment coupled with clinical evidence which does not 
demonstrate collective disability which would render the 
veteran (or an average person with like disability) 
unemployable makes termination of the veteran's pension 
effective in November 2001 proper.  


ORDER

Nonservice-connected pension was properly terminated on 
November 1, 2001, and the appeal is denied.  


		
	M. LEVI WRIGHT
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

